I respectfillly dissent from the decision of the majority.
Pursuant to Section 4(B), Article IV of the Ohio Constitution, the jurisdiction of the courts of common pleas and their divisions is established by statute. R.C. 2151.353(G) governs the continuing jurisdiction of the juvenile court to extend *Page 60 
temporary protection orders for six months terms after that date. The amended version of the statute that became effective on August 9, 1996, terminates the court's jurisdiction after two six-month extensions have been ordered.
The juvenile court ordered a six-month extension of its temporary protection order on September 23, 1996. It presumably granted a second, which necessarily expired on September 23, 1997. Because the relief that the juvenile court had granted has terminated, this appeal is moot and should be dismissed.
There is some suggestion that the version of R.C. 2151.353(G) which became effective on August 8, 1996 cannot govern the continuing jurisdiction of the juvenile court with respect to extension of a temporary protection order that was issued prior to that date because of the prohibition against retroactive laws in Section 28, Article II of the Ohio Constitution.
A statute can be construed to be impermissibly retroactive in operation only if it takes away or impairs vested rights acquired under existing laws, or creates a new obligation, imposes a new duty, or attaches a new disability, in respect to transactions or considerations already passed. Perk v. Euclid (1969), 17 Ohio St.2d 4, 46 O.O.2d 60, 244 N.E.2d 475. The rule thus presumes the existence of rights that presently exist. Those which formerly existed but have expired cannot be affected at all, retroactively or prospectively.
If the temporary protection order that the juvenile court issued before August 8, 1996 vested any right in the state or attached any disability to the Carrolls with respect to the Carrolls' two children, the state was automatically divested of that right and the Carrolls were automatically relieved of that disability at the conclusion of the order's term. The same applies to any lights that vested or disability that attached by way of a six month extension entered prior to August 8, 1996. Therefore, because no existing rights, duties, obligations, or disabilities then existed, application of the amended version of the statute to the extension that the court ordered beginning September 23, 1996, does not amount to a form of retroactive application prohibited by Section 28, Article II. The amended version of R.C. 2151.353(G) thus operates prospectively only. *Page 61